Citation Nr: 0712625	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1976 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran failed to report for a RO hearing scheduled in 
October 2004 and failed to report for a video conference 
hearing before the Board scheduled in September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The veteran is attempting to reopen a claim subject to a 
prior final denial.  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision which held that, in the context of a 
claim to reopen, the Veterans Claims Assistance Act of 2000 
(VCAA) mandates that notice must be provided the appellant 
which includes an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.

In this case, the RO issued the veteran a notice letter in 
December 2003 which discussed, in part, the evidence 
necessary to establish a claim for service connection and the 
need to submit new and material evidence.  The letter also 
contained a brief description of what constituted new and 
material evidence.  However, the Board interprets the holding 
in Kent, supra, as requiring VA to inform the veteran what 
specific evidence is necessary to reopen her particular 
claim.  The veteran has not been provided notification of 
what specific evidence is necessary to reopen her claim.  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the award).

Accordingly, the case is REMANDED for the following action:

1.  VA should provide the appellant and 
her representative adequate notice of what 
constitutes new and material evidence as 
defined by the Court in Kent in the 
context of her specific claim to reopen.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until she is notified by 
the RO.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

